Ostrander, J.
(concurring). Former rulings of this court require us, in my opinion, to reach the conclusion announced by Mr. Justice Bird. It should be stated, however, in order that the scope and effect of the decision may be properly understood, that the auditor general and land commissioner did not determine that the premises here involved were abandoned, but, on the contrary, they expressly found, as the examiner reported, that the premises were occupied. Plainly, a mistake was made when, aft^r such a determination, the auditor general proceeded to deed the premises to the State. But, as is stated by Mr. Justice Bird, the deed is fair on its face, it was recorded, and the applicable and invoked statute of limitations began to run. The passing of the period fixed by the statute has left defendant without remedy for the mistake referred to. It should be stated, also, that upon the trial the defendant offered testimony tending to prove that the land was not only occupied at the time it was deeded to the State as abandoned land, but was used by the defendant as a part of its station grounds. The auditor general thereafter, but at a time when it is conceded his action would not be effectual, issued a certificate of error.
For reasons assigned by a majority of the court in Griffin v. Kennedy, 148 Mich. 583 (112 N. W. 756), I concur in reversing the judgment.
Stone, C. J., and Kuhn, Moore, Steere, Brooke, and Person, JJ., concurred with Ostrander, J.